                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     POWER INTEGRATIONS, INC.,                          Case No. 16-cv-06371-BLF
                                   8                       Plaintiff,
                                                                                            OMNIBUS ORDER ON SEALING
                                   9              v.                                        MOTIONS
                                  10     ON SEMICONDUCTOR CORPORATION,                      [Re: ECF 220, 223, 234, 237]
                                         et al.,
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court are the parties’ administrative motions to file under seal portions of their

                                  14   briefing and exhibits in connection with their motions for summary judgment. ECF 220, 223, 234,

                                  15   237. For the reasons stated below, the motions are GRANTED IN PART, DENIED IN PART

                                  16   with prejudice, and DENIED IN PART without prejudice.

                                  17           The Court wishes to clarify briefly its order regarding proposed orders for motions to seal

                                  18   (ECF 227). For supporting declarations submitted under Rule 79-5(e), the declaration must still

                                  19   include written paragraphs describing how public disclosure of the information will cause harm to

                                  20   the designating party. Inclusion of this information in the table alone is insufficient. The table

                                  21   must cite to the relevant paragraph in the declaration for support and may summarize what that

                                  22   paragraph says. Averments that “public disclosure of the information will cause harm to [party]”

                                  23   are insufficient.

                                  24           LEGAL STANDARD
                                  25           “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  26   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  27   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  28   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong
                                   1   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                   2   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                   3   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                   4   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                   5   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                   6   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79. Parties seeking to seal briefs

                                   7   relating to motions for summary judgment must meet the compelling reasons standard.

                                   8             Parties moving to seal documents must comply with the procedures established by Civ.

                                   9   L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request that

                                  10   establishes the document is “sealable,” or “privileged or protectable as a trade secret or otherwise

                                  11   entitled to protection under the law.” “The request must be narrowly tailored to seek sealing only

                                  12   of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ.
Northern District of California
 United States District Court




                                  13   L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly tailored to

                                  14   seal only the sealable material” which “lists in table format each document or portion thereof that

                                  15   is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that

                                  16   indicates “by highlighting or other clear method, the portions of the document that have been

                                  17   omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the

                                  18   Administrative Motion to File Under Seal, the Designating Party must file a declaration as

                                  19   required by subsection 79-5(d)(1)(A) establishing that all of the designated material is sealable.”

                                  20   Civ. L.R. 79-5(e)(1).

                                  21             DISCUSSION
                                  22             The Court has reviewed Plaintiff’s (“PI”) and Defendants’ (“ON”) sealing motions and the

                                  23   declarations of the designating parties submitted in support thereof. The Court finds that the

                                  24   parties have articulated compelling reasons to seal certain portions of the submitted documents.

                                  25   The Court’s rulings on the sealing requests are set forth in the tables below.

                                  26
                                  27        A.      ECF 220 (ON’s motion re MSJ and exhibits)
                                  28
                                                                                         2
                                   1   ECF
                                       No.      Document      Portion(s) to Seal         Result               Reasoning
                                   2   220-4    Motion for   Highlighted Portions       DENIED       PI, the designating party,
                                   3            Summary      at 2:17, 2:19-3:6, 3:8-                 does not seek to file this
                                                Judgment      7:20, and 7:22-8:-15                   document under seal. See
                                   4                                                                 Headley Decl. ¶ 2, ECF 231.

                                   5   220-6    Exhibit B    Highlighted Portions       DENIED       PI, the designating party,
                                                                at 5:13-25 and                       does not seek to file this
                                   6                               241:1-25                          document under seal. See
                                                                                                     Headley Decl. ¶ 2, ECF 231.
                                   7
                                       220-7    Exhibit C        Entire Exhibit         DENIED       PI, the designating party,
                                   8                                                                 does not seek to file this
                                                                                                     document under seal. See
                                   9                                                                 Headley Decl. ¶ 2, ECF 231.
                                  10   220-9    Exhibit E    Highlighted Portions       DENIED       PI, the designating party,
                                                                 at 9:19-25,                         does not seek to file this
                                  11                             26:2-27:25,                         document under seal. See
                                                               33:1-35:25, and                       Headley Decl. ¶ 2, ECF 231.
                                  12
Northern District of California




                                                                102:1-103:25
 United States District Court




                                  13   220-11   Exhibit G    Highlighted Portions       DENIED The portion sought to be
                                                               at 13:15-25 and         except as to sealed contains the home
                                  14                            260:1-268:25            13:19–20 address of one of PI’s
                                  15                                                                employees. Compelling
                                                                                                    reasons exist to protect the
                                  16                                                                employee’s privacy.

                                  17
                                                                                                     As to the remainder, PI, the
                                  18                                                                 designating party, does not
                                                                                                     seek to file this document
                                  19                                                                 under seal. See Headley
                                                                                                     Decl. ¶ 2, ECF 231.
                                  20
                                       220-13   Exhibit V    Highlighted Portions      GRANTED The highlighted portions
                                  21                         at 6–10, 12, and 13               include descriptions of ON’s
                                                                                               highly confidential circuit
                                  22                                                           schematics. See Fulghum
                                  23                                                           Decl. ¶¶ 3–4, ECF 220-1.
                                                                                               Public disclosure of this
                                  24                                                           information could cause
                                                                                               competitive harm to ON. Id.
                                  25

                                  26
                                  27

                                  28
                                                                                  3
                                   1                                   Highlighted Portions            The highlighted portions
                                        220-15         Exhibit W       on pp. 6, 7, and 9–11   GRANTED include descriptions of ON’s
                                   2                                                                   confidential circuit
                                                                                                       schematics. See Fulghum
                                   3                                                                   Decl. ¶¶ 3–4. Public
                                                                                                       disclosure of this
                                   4                                                                   information could cause
                                   5                                                                   competitive harm to ON. Id.

                                   6           B.    ECF 223 (PI’s motion re MSJ and exhibits)

                                   7    ECF                         Portion(s) to
                                                    Document                            Result                    Reasoning
                                         No.                             Seal
                                   8   223-4        PI’s Motion    Highlighted       GRANTED         Contains excerpts of PI’s
                                                    for            portions at       as to all       confidential internal schematics
                                   9                Summary        11:14-24, 14:5-   highlighted     (11:14-24) and deposition testimony
                                                                                                     and excerpts from expert reports
                                  10                Judgment       16, 14:19-22,     portions        regarding the detailed functionality
                                                    and Motion     18:15-16,         except 19:14-   of PI’s chips and unreleased products
                                  11                to Strike      18:17-22,         15 and          (14:5-16, 14:19-22, 18:15-16, 18:17-
                                                    Expert         18:23-19:2,       21:25-28        22, 18:23-19:2, 19:5-6, 20:5-7, 21:8-
                                  12                Opinions       19:5-6, 19:14-                    10). See Headley Decl. ¶ 3, ECF
Northern District of California
 United States District Court




                                                                   15, 20:5-7,                       223-1. Public disclosure of this
                                  13                                                                 information could cause competitive
                                                                   21:8-10, and
                                                                                                     harm to PI. Id.
                                  14                               21:25-28.
                                                                                                     Denied as to remainder (19:14-15;
                                  15                                                                 21:25-28). ON, the designating party,
                                                                                                     does not seek to file this document
                                  16                                                                 under seal. See Fulghum Decl. ¶ 2,
                                                                                                     ECF 230.
                                  17   223-5        Ex. 24 to      Entire exhibit    GRANTED         This excerpt from PI’s schematics
                                                    Headley                                          contains confidential details
                                  18
                                                    Dec ISO                                          regarding the inner workings of PI’s
                                                                                                     SMP3 chip products. See Headley
                                  19                PI’s Motion                                      Decl. ¶¶ 3–4. Public disclosure of
                                                                                                     this information could cause
                                  20                                                                 competitive harm to PI. Id.
                                       223-6        Ex. 26 to      Entire exhibit    GRANTED         This excerpt contains confidential
                                  21                Headley                                          details regarding the inner workings
                                  22                Dec ISO                                          of PI’s SMP3 chip products,
                                                    PI’s Motion                                      including circuit schematics that
                                  23                                                                 were filed herewith as Exhibit 24.
                                                                                                     See Headley Decl. ¶¶ 3, 5. Public
                                  24                                                                 disclosure of this information could
                                                                                                     cause competitive harm to PI. Id.
                                  25

                                  26
                                  27

                                  28
                                                                                         4
                                        ECF                    Portion(s) to
                                   1            Document                         Result                Reasoning
                                         No.                        Seal
                                       223-7    Ex. 27 to     Entire exhibit   GRANTED    This excerpt contains confidential
                                   2
                                                Headley                                   details regarding the inner workings
                                   3            Dec ISO                                   of PI’s SMP3 chip products,
                                                PI’s Motion                               including circuit schematics that
                                   4                                                      were filed herewith as Exhibit 24.
                                                                                          See Headley Decl. ¶¶ 3, 5. Public
                                   5                                                      disclosure of this information could
                                                                                          cause competitive harm to PI. Id.
                                   6
                                       223-8    Ex. 28 to     Entire exhibit   GRANTED    This excerpt contains confidential
                                   7            Headley                                   details regarding the inner workings
                                                Dec ISO                                   of PI’s SMP3 chip products,
                                   8            PI’s Motion                               including circuit schematics that
                                                                                          were filed herewith as Exhibit 24.
                                   9                                                      See Headey Decl. ¶¶ 3, 5. Public
                                  10                                                      disclosure of this information could
                                                                                          cause competitive harm to PI. Id.
                                  11   223-9    Ex. 33 to     Entire exhibit   GRANTED    This excerpt discusses the detailed
                                                Headley                                   inner workings of PI’s accused
                                  12            Dec ISO                                   products, which is information PI
Northern District of California




                                                                                          maintains as highly confidential and
 United States District Court




                                                PI’s Motion                               proprietary in the ordinary course of
                                  13
                                                                                          business. See Headley Decl. ¶¶ 3, 6.
                                  14                                                      Public disclosure of this information
                                                                                          could cause competitive harm to PI.
                                  15                                                      Id.
                                       223-10   Ex. 34 to     Entire exhibit   GRANTED    Contains ON’s detailed
                                  16            Headley                                   characterizations of the inner
                                                Dec ISO                                   workings of PI’s accused products,
                                  17            PI’s Motion                               information PI maintains as highly
                                  18                                                      confidential and proprietary in the
                                                                                          ordinary course of business. See
                                  19                                                      Headley Decl. ¶¶ 3, 7. Public
                                                                                          disclosure of this information could
                                  20                                                      cause competitive harm to PI. Id.
                                       223-11   Ex. 35 to     Entire exhibit   GRANTED    Contains ON’s detailed
                                  21            Headley                                   characterizations of the inner
                                                Dec ISO                                   workings of PI’s accused products,
                                  22                                                      information PI maintains as highly
                                                PI’s Motion                               confidential and proprietary in the
                                  23                                                      ordinary course of business. See
                                                                                          Headley Decl. ¶¶ 3, 7. Public
                                  24                                                      disclosure of this information could
                                                                                          cause competitive harm to PI. Id.
                                  25

                                  26
                                  27

                                  28
                                                                                  5
                                        ECF                    Portion(s) to
                                   1            Document                         Result                Reasoning
                                         No.                        Seal
                                       223-12   Ex. 36 to     Entire exhibit   GRANTED    Cites and explains PI’s detailed
                                   2                                                      internal product schematics and other
                                                Headley
                                                Dec ISO                                   materials regarding the inner
                                   3                                                      workings of PI’s integrated circuit
                                                PI’s Motion                               products. See Headley Decl. ¶¶ 3, 8.
                                   4                                                      Public disclosure of this information
                                                                                          could cause competitive harm to PI.
                                   5                                                      Id.
                                       223-13   Ex. 43 to     Entire exhibit   GRANTED    Contains ON’s detailed
                                   6
                                                Headley                                   characterizations of the inner
                                   7            Dec ISO                                   workings of PI’s accused products,
                                                PI’s Motion                               information PI maintains as highly
                                   8                                                      confidential and proprietary in the
                                                                                          ordinary course of business. See
                                   9                                                      Headley Decl. ¶¶ 3, 7. Public
                                                                                          disclosure of this information could
                                  10
                                                                                          cause competitive harm to PI. Id.
                                  11   223-14   Ex. 44 to     Entire exhibit   GRANTED    Cites and explains PI’s detailed
                                                Headley                                   product schematics and other
                                  12            Dec ISO                                   materials regarding the inner
Northern District of California
 United States District Court




                                                PI’s Motion                               workings of PI’s integrated circuit
                                  13                                                      products. See Headley Decl. ¶¶ 3, 8.
                                  14                                                      Public disclosure of this information
                                                                                          could cause competitive harm to PI.
                                  15                                                      Id.
                                       223-15   Ex. 45 to     Entire exhibit   GRANTED    This excerpt from the deposition of
                                  16            Headley                                   PI engineer Mike Matthews
                                                Dec ISO                                   discusses the detailed inner workings
                                  17                                                      of PI’s accused products, which is
                                                PI’s Motion                               information PI maintains as highly
                                  18                                                      confidential and proprietary in the
                                                                                          ordinary course of business. See
                                  19                                                      Headley Decl. ¶¶ 9. Public
                                                                                          disclosure of this information could
                                  20                                                      cause competitive harm to PI. Id.
                                       223-16   Ex. 47 to     Entire exhibit   GRANTED    Contains ON’s detailed
                                  21            Headley                                   characterizations of the inner
                                                Dec ISO                                   workings of PI’s accused products,
                                  22
                                                PI’s Motion                               information PI maintains as highly
                                  23                                                      confidential and proprietary in the
                                                                                          ordinary course of business. See
                                  24                                                      Headley Decl. ¶¶ 3, 7. Public
                                                                                          disclosure of this information could
                                  25                                                      cause competitive harm to PI. Id.
                                  26
                                  27

                                  28
                                                                                  6
                                        ECF                    Portion(s) to
                                   1            Document                         Result                Reasoning
                                         No.                        Seal
                                       223-17   Ex. 48 to     Entire exhibit   GRANTED    Contains ON’s detailed
                                   2
                                                Headley                                   characterizations of the inner
                                   3            Dec ISO                                   workings of PI’s accused products,
                                                PI’s Motion                               information PI maintains as highly
                                   4                                                      confidential and proprietary in the
                                                                                          ordinary course of business. See
                                   5                                                      Headley Decl. ¶¶ 3, 7. Public
                                                                                          disclosure of this information could
                                   6
                                                                                          cause competitive harm to PI. Id.
                                   7   223-18   Ex. 49 to     Entire exhibit   GRANTED    Contains ON’s detailed
                                                Headley                                   characterizations of the inner
                                   8            Dec ISO                                   workings of PI’s accused products,
                                                PI’s Motion                               information PI maintains as highly
                                   9                                                      confidential and proprietary in the
                                  10                                                      ordinary course of business. See
                                                                                          Headley Decl. ¶¶ 3, 7. Public
                                  11                                                      disclosure of this information could
                                                                                          cause competitive harm to PI. Id.
                                  12   223-19   Ex. 50 to     Entire exhibit   GRANTED    These excerpts from the deposition
Northern District of California
 United States District Court




                                                Headley                                   of PI engineer and CEO Balu
                                  13            Dec ISO                                   Balakrishnan discuss the detailed
                                  14            PI’s Motion                               inner workings of PI’s accused
                                                                                          products, which is information PI
                                  15                                                      maintains as highly confidential and
                                                                                          proprietary in the ordinary course of
                                  16                                                      business. See Headley Decl. ¶¶ 3,
                                                                                          10. Public disclosure of this
                                  17
                                                                                          information could cause competitive
                                  18                                                      harm to PI. Id.
                                       223-20   Ex. 51 to     Entire exhibit   GRANTED    Cites and explains PI’s detailed
                                  19            Headley                                   internal product schematics and other
                                                Dec ISO                                   materials regarding the inner
                                  20            PI’s Motion                               workings of PI’s integrated circuit
                                                                                          products. See Headley Decl. ¶¶ 3, 8.
                                  21
                                                                                          Public disclosure of this information
                                  22                                                      could cause competitive harm to PI.
                                                                                          Id.
                                  23   223-21   Ex. 52 to     Entire exhibit   GRANTED    Cites and explains PI’s detailed
                                                Headley                                   internal product schematics and other
                                  24            Dec ISO                                   materials regarding the inner
                                  25            PI’s Motion                               workings of PI’s integrated circuit
                                                                                          products. See Headley Decl. ¶¶ 3, 8.
                                  26                                                      Public disclosure of this information
                                                                                          could cause competitive harm to PI.
                                  27                                                      Id.
                                  28
                                                                                  7
                                        ECF                    Portion(s) to
                                   1            Document                         Result                 Reasoning
                                         No.                        Seal
                                       223-22   Ex. 53 to     Entire exhibit   GRANTED     Cites and explains PI’s detailed
                                   2
                                                Headley                                    internal product schematics and other
                                   3            Dec ISO                                    materials regarding the inner
                                                PI’s Motion                                workings of PI’s integrated circuit
                                   4                                                       products. See Headley Decl. ¶¶ 3, 8.
                                                                                           Public disclosure of this information
                                   5                                                       could cause competitive harm to PI.
                                                                                           Id.
                                   6
                                       223-23   Ex. 54 to     Entire exhibit   GRANTED     Contains ON’s detailed
                                   7            Headley                                    characterizations of the inner
                                                Dec ISO                                    workings of PI’s accused products,
                                   8            PI’s Motion                                information PI maintains as highly
                                                                                           confidential and proprietary in the
                                   9                                                       ordinary course of business. See
                                  10                                                       Headley Decl. ¶¶ 3, 7. Public
                                                                                           disclosure of this information could
                                  11                                                       cause competitive harm to PI. Id.
                                       223-24   Ex. 56 to     Entire exhibit   DENIED      ON, the designating party, does not
                                  12            Headley                                    seek to file this document under seal.
Northern District of California
 United States District Court




                                                Dec ISO                                    See Fulghum Decl. ¶ 2.
                                  13            PI’s Motion
                                  14   223-25   Ex. 57 to     Entire exhibit   DENIED      The request is not narrowly tailored.
                                                Headley                        WITHOUT     Likewise, ON does not seek to seal
                                  15            Dec ISO                        PREJUDICE   any portion of this document, and PI
                                                PI’s Motion                                does not inform the Court which
                                  16                                                       specific portions it seeks to seal
                                                                                           despite ON’s lack of designation.
                                  17

                                  18   223-26   Ex. 58 to     Entire exhibit   GRANTED     Cites and explains PI’s detailed
                                                Headley                                    internal product schematics and other
                                  19            Dec ISO                                    materials regarding the inner
                                                PI’s Motion                                workings of PI’s integrated circuit
                                  20                                                       products. See Headley Decl. ¶¶ 3, 8.
                                  21                                                       Public disclosure of this information
                                                                                           could cause competitive harm to PI.
                                  22                                                       Id.

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  8
                                         C. ECF 234 (ON’s motion re Opposition and exhibits)
                                   1
                                       ECF
                                       No.  Document  Portion(s) to       Result                           Reasoning
                                   2
                                                                Seal
                                   3
                                               Motion for    Highlighted       GRANTED          The highlighted portion contains
                                   4   234-3   Summary       Portions at                        confidential information
                                               Judgment       9:25-26                           contained in a settlement
                                   5
                                                                                                agreement between PI and third-
                                   6                                                            party Motorola Inc. See Headley
                                                                                                Decl. ¶ 2, ECF 240.
                                   7
                                               Motion for    Highlighted                        PI, the designating party, does
                                       234-3   Summary        Portions at        DENIED         not seek to file this document
                                   8
                                               Judgment     15:2-8, 15:12-                      under seal. See Headley Decl. ¶
                                   9                        16, and 17:20-                      2.
                                                                 18:2
                                  10
                                                            Entire Exhibit   GRANTED as to      The delineated portions of the
                                  11   234-4   Exhibit A                     Exhibit 1 (R129-   Madisetti declaration contain
                                                                             R139); Exhibit 2   detailed excerpts from PI’s
                                  12                                         (R164-R168);       product schematics and
Northern District of California
 United States District Court




                                                                             Exhibit 8 (R90-    discussions of the highly
                                  13                                         R95); and ¶¶ 5–7   confidential inner workings of
                                  14                                                            PI’s accused products, the release
                                                                             DENIED as to       of which would cause
                                  15                                         remainder.         competitive harm to PI. See
                                                                                                Headley Decl. ¶ 2.
                                  16
                                                                                                PI, the designating party, does
                                  17                                                            not seek to file the remainder of
                                  18                                                            the document under seal. See
                                                                                                Headley Decl. ¶ 2.
                                  19                                           GRANTED          The highlighted portion contains
                                       234-5   Exhibit G    Entire Exhibit                      confidential information
                                  20                                                            contained in a settlement
                                  21                                                            agreement between PI and third-
                                                                                                party Motorola Inc. See Headley
                                  22                                                            Decl. ¶ 2.

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  9
                                                D.    ECF 237 (PI’s motion re Opposition and exhibits)
                                   1

                                   2    ECF          Document              Portion(s) to      Designating     Reasoning
                                        No.                                Seal               Party
                                   3    237-4        Kelley Declaration    Pages 4:8-10,      GRANTED         Attachment D contains
                                                     in Support of PI’s    4:21-5:1, and      as to           information regarding ON’s
                                   4                                                                          accused products and their
                                                     Opposition            7:17-21 and        Attachment
                                                                                                              detailed schematics and
                                   5                                       Attachment D       D.              functionality. See Fulghum
                                                                                                              Decl. ¶ 2, ECF 239. Public
                                   6                                                          Denied as to    disclosure of this
                                                                                              remainder.      information would cause
                                   7                                                                          harm to ON. Id.
                                   8                                                                          ON, the designating party,
                                                                                                              does not seek to file the
                                   9                                                                          remainder of the document
                                                                                                              under seal. See Fulghum
                                  10                                                                          Decl. ¶ 2.
                                        237-5        Ex. 1 to the        Entire exhibit       GRANTED         Contains information
                                  11                                                                          regarding ON’s accused
                                                     Headley Declaration
                                                                                                              products and their detailed
                                  12                                                                          schematics and
Northern District of California
 United States District Court




                                                                                                              functionality. See Fulghum
                                  13                                                                          Decl. ¶ 2, ECF 239. Public
                                                                                                              disclosure of this
                                  14                                                                          information would cause
                                                                                                              harm to ON. Id.
                                  15

                                  16
                                                CONCLUSION
                                  17
                                                For the foregoing reasons, the sealing motions at ECF 220, 223, 234, 237 are GRANTED
                                  18
                                       IN PART, DENIED IN PART with prejudice, and DENIED IN PART without prejudice. For any
                                  19
                                       document that has been denied sealing without prejudice, the designating party may renew its
                                  20
                                       request for sealing by submitting more narrowly tailored redactions and supporting declaration(s).
                                  21
                                       Any renewed request must be filed on or before June 17, 2019. If no renewed request is filed by
                                  22
                                       that date, the sealing request will be denied with prejudice.
                                  23
                                                For any request that has been denied with prejudice and the properly unredacted or lesser
                                  24
                                       redacted document consistent with this order has not been filed, the submitting party must file the
                                  25
                                       unredacted (or lesser redacted) documents into the public record no earlier than 4 days and no
                                  26
                                       later than 10 days from the filing of this order. Civ. L.R. 79-5(e)(2).
                                  27

                                  28
                                                                                         10
                                   1          IT IS SO ORDERED.

                                   2

                                   3   Dated: June 3, 2019

                                   4                              ______________________________________
                                                                  BETH LABSON FREEMAN
                                   5                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  11
